DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                             Allowable Subject Matter
Claims 1, & 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, & 4-9, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Ho et al. (KR-101,648,767, hereinafter Ho) as instantly claimed is that while the prior art of Ho teaches a dual nozzle system that comprise a second nozzle unit located above the first nozzle unit used for forming a second layer which is done by mating the second and the first layer. However, Ho does not show nor mention using a fluid, nor does Ho show a first head part configured to inject the fluid towards the supporting structure with a first pressure and a second pressure higher than the first pressure. In addition, Ho does not show or disclose the first head part comprising a first injection part configured to inject the fluid with the first pressure nor the first head part comprising a second injection part configured to inject the fluid with the second pressure both towards the supporting structure with the first injection part enclosing the second injection part. Furthermore, Ho also does not disclose or show the second inlet and the second nozzle to be vertically overlapped with each other.  

                                                              ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Belcher et al. (US-2021/0,031,449) – teaches invention relates to a robot-mounted 3D printing apparatus for printing biocompatible materials for performing in-situ surgical repairs and comprises one UV curable reagent container. With several depiction of nozzle and supplying configuration depicted, Figs. 2E-G and Figs. 3B-G. Highlighting, that this publication does not beat the instant application filing date. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741